Citation Nr: 0525542	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to December 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.  The veteran has since 
relocated, and his case is being handled through the Atlanta, 
Georgia RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2  The veteran has been diagnosed with PTSD due to in-service 
stressors.

3.  The occurrence of an in-service stressor reported by the 
veteran is corroborated by military records or other 
independent evidence.


CONCLUSION OF LAW

The veteran has PTSD that was incurred as a result of 
verified in-service stressors.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 
3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159 (2004).  The Board has made a favorable 
decision in this appeal.  Therefore, the Board need not 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran has been diagnosed as having PTSD.  A VA 
psychiatrist who saw the veteran in May 2001 listed a 
diagnosis of PTSD.  In subsequent consultations and 
evaluations, other mental health professionals have provided 
the same diagnosis.  In September 2002, the same VA 
psychiatrist who provided the PTSD diagnosis in May 2001 
wrote that the veteran's PTSD was both combat-related and 
non-combat-related.

The veteran served two tours in Vietnam, the first from 
November 1965 to May 1966, and the second from January to 
September 1970.  He has stated that he served in Vietnam with 
aviation units who supported infantry operations.  The 
veteran's service records do not show that he was 
specifically assigned to combat duties, nor that he was 
awarded any medal reflective of combat service against the 
enemy.  Therefore, corroboration of the veteran's reported 
stressors is necessary to grant service connection for PTSD.

In this regard, the veteran has reported a number of 
stressors during service, to include two which have been 
specifically corroborated by independent evidence.  The first 
is his report of witnessing the body of a fellow Maine who 
died when his truck overturned.  The death of a Marine from 
his unit due to a truck rollover is specifically corroborated 
by command chronology reports.  The second involves his 
report of being on board a helicopter that was hit by weapons 
fire and crash landed.  This incident is corroborated in a 
contemporaneously prepared newspaper article which is of 
record. 

Given that the appellant has been diagnosed by psychiatrists 
and other mental health professionals with PTSD, given that 
these professionals have attributed PTSD to traumatic 
experiences during service, and given that at least some of 
the appellant's reported stressors are corroborated by 
independently verifiable evidence, the record supports 
service connection for PTSD.

The appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


